Citation Nr: 0215781	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-19 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral resting and intention tremors.

2.  Entitlement to an increased rating for schizophrenia 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1942 to April 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and September 1999 
rating decisions of the Lincoln, Nebraska, Department of 
Veterans Affairs (VA), Regional Office (RO).

Regarding bilateral resting and intention tremors, in April 
1997, the Board denied entitlement to service connection.  
Shortly thereafter, the veteran filed an informal claim 
seeking to reopen the matter.  In September 1999, the RO 
denied the matter on a finality basis.  In the rating 
determination, the veteran was apprised of applicable law and 
regulations, as well as reasons and bases associated with the 
decision.  The veteran filed notice of disagreement.  A 
statement of the case was not issued.  In September 2000, the 
RO confirmed and continued the denial.  Thereafter, the 
record reflects that additional medical evidence was 
received.  In May 2002, the RO reopened the veteran's claim 
and denied the matter on the merits.  At that time, the 
veteran and his representative were furnished adequate notice 
of the law and regulations, as well as an adequate discussion 
of reasons and bases.  During the August 19, 2002 hearing, 
the veteran and his representative presented testimony on the 
matter.  

While a formal statement of the case has not been issued, 
given the unique procedural development presented in this 
case and in the interest of judicial efficiency, the Board 
assumes jurisdiction over the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral resting and 
intention tremors.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The veteran has continuously prosecuted his 
claim since September 1999; he has been adequately apprised 
of applicable law and regulations as well as reasons and 
bases associated with each RO determination; VA has informed 
him of his rights pursuant to the VCAA, and VA has fulfilled 
its duty to assist in compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); and the veteran and his representative have 
presented relevant testimony before the Board.  To request 
additional development in this case would be futile; this 
claim has been fully developed for appellate review and the 
Board's adjudication of the matter at this time will not 
prejudice the veteran.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  In April 1997, the Board denied service connection for 
bilateral resting and intention tremors.

3.  Subsequent to April 1997, the RO received a medical 
statement from a private physician attributing the veteran's 
bilateral resting and intention tremors to active service.

4.  The evidence has not been previously considered, it bears 
directly and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran's bilateral resting and intention tremors are 
not service-related.

6.  The veteran's schizophrenia is productive of no more than 
mild occupational or social impairment.



CONCLUSIONS OF LAW

1.  The April 1997 Board determination denying service 
connection for bilateral resting and intention tremors is 
final; new and material evidence has been submitted to reopen 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  Bilateral resting and intention tremors were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

3.  The criteria for a rating in excess of 10 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9202 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Regarding the recently amended 38 C.F.R. § 3.156(a) 
(effective on August 29, 2001), it is noted that these 
changes are prospective.  Thus, they only apply to claims 
file on or after August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001).  In this case, the RO received the veteran's informal 
claim in 1997; accordingly, the changes do not apply to the 
present case.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claims under the VCAA.  Rating decisions, a statement of the 
case, supplemental statements of the case, and VA letters to 
the veteran, apprised him of the law applicable in 
adjudicating the appeal, the reasons and bases for the 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), January 16, 
2001 and February 5, 2002, RO letters apprised the veteran of 
the development VA would attempt to perform, and the evidence 
the veteran needed to provide.  The correspondence reflects 
that the veteran's representative received a copy.  There is 
no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes VA and private medical 
reports since service, and recent VA examination reports.  
The veteran has not identified any outstanding evidence which 
could be used to support the issues on appeal.  The Board 
also notes that the veteran has been informed of his right to 
have a hearing in association with his appeal.  He exercised 
that right in June 1998 and in August 2002.  Accordingly, the 
Board is of the opinion that VA has met its duty to assist 
the veteran in the development of this appeal and there is no 
need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Bilateral Resting and Intention Tremors

New and Material 

In relevant part, in April 1997 the Board denied service 
connection for bilateral resting and intention tremors.  The 
Board found the veteran's initial medical diagnosis of 
essential tremor was in 1984, some forty years after 
separation from service, and that his bilateral resting and 
intention tremors were not related to active service.  In 
reaching that determination, the Board considered the service 
medical records and VA and non-VA medical reports from 1984 
through 1994.  

Service medical records reveal that the veteran was traveling 
west on a troop train, when he became convinced that he was 
being poisoned with gas.  The veteran took refuge in an 
icebox and was forcibly removed by four soldiers and 
transferred to a hospital.  The admission notes reveal that 
the veteran presented with tenderness and swelling over the 
left temple and tenderness but no displacement over the nasal 
bridge.  There was also swelling over the left jaw and 
ecchymosis under each eye.  Radiographs of the nose and 
mandible indicated a fractured nose with no evidence of 
fractured mandible.  The physical evaluation showed no 
neurologic defects and there was no evidence of a residual 
head injury.  The diagnosis was dementia praecox, catatonic 
type, mild, cause and origin undetermined.  The clinical 
records reflect that the veteran sustained a "fracture to 
his nasal bones while being forcefully restricted due to 
psychotic behavior."  The veteran was medically discharged 
from service in April 1942 due to the diagnosed dementia 
praecox.  

The Board also considered reports of VA examinations that 
were conducted in May, September, and November of 1984.  The 
May 1984 examination indicated that the veteran's right hand 
tremor and his "barely legible" handwriting could reflect 
dysgraphia, which could support a claim of "significant head 
injury in the vicinity of the Left Sensory Motor Strip."  
The VA psychologist recommended a psychiatric and neurologic 
examination.  The September 1984 VA psychiatric examination 
report indicated that the tremor and the veteran's report of 
"forgetfulness" were unrelated to the psychosis, and were 
most likely related to aging.  The diagnosis was 
schizophrenia, catatonic type, which was noted to be in 
almost complete remission.  The November 1984 neurology 
consultation found that the veteran's bilateral resting 
tremor was of the coarse variety, consistent with 
Parkinsonism and with a definite intention component.  The 
neurologist also reported a moderately advanced tardive ulnar 
palsy.  There was no reported evidence of brain damage.

A report of an examination conducted in April 1992 by a VA 
consulting neurologist was also considered.  The neurologist, 
who had treated the veteran in the past for his "shaking 
palsy" and tardive ulnar palsy, found no evidence of 
relationship between the tremors and a head injury.  He noted 
that the veteran had rather severe resting and intention 
tremors but no good strong evidence of Parkinson's disease.  
The neurologist concluded that the tremor was probably an 
essential one.  He also noted that in 1968, the veteran's 
handwriting of record showed absolutely no evidence of 
tremor.

In 1997, the Board also considered VA examination reports 
rendered by a variety of medical personnel.  The examinations 
were accomplished in November of 1992, March and June of 
1993, and in February, August, October, November and December 
of 1994.  The neurologist, who had evaluated the veteran 
previously on at least three occasions, reported in March 
1993 that, even if there was a remote possibility that the 
inhalation of carbon monoxide caused the hand tremors, there 
should be some evidence of organic brain syndrome, and none 
was present.  He found that the veteran had a severe 
essential tremor, worse on the right than on the left, that 
was unrelated to carbon monoxide poisoning or head trauma.

A VA psychologist noted in the February 1994 examination that 
a blow from a bottle (as reported by the veteran) might 
result in injury to the temple area, including the pre-
central gyrus region, and it was reasonable to consider such 
a possibility.  However, he also noted that the available 
data was "not persuasive that the veteran sustained severe 
and permanent damage from a blow to the head."  He 
recommended further neuropsychological evaluation.

The August and October 1994 VA reports of psychological and 
neurological examinations were also considered.  The October 
1994 examination report noted that the veteran had a 
computerized axial tomography scan of his brain in 1992 which 
showed no structural damage.  The examiner reported that if 
trauma occurred due to a blow to the head, it is likely that 
additional neuropsychiatric deficits would be noted and none 
were present.  She also stated that inhalation of toxic gas 
would show diffuse bilateral impairment and the veteran 
exhibited no evidence of such impairment.  She noted that the 
overall findings were suggestive of a chronic static 
condition that was not related to the 1942 psychotic episode.  
The VA physician who reviewed all of the medical records in 
November 1994, found nothing to indicate a relationship 
between the veteran's hand tremors and his military service.  
He also noted that there was no recorded recurrence of any 
schizophrenic reaction since the veteran's separation from 
service in 1942.

As previously noted, in April 1997 the Board denied service 
connection for bilateral resting and intention tremors.  That 
determination is final.  38 C.F.R. § 20.1100.  The veteran 
seeks to reopen the claim.  Except as provided in Section 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108, and if new and material 
evidence has been presented, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  38 C.F.R. § 20.1105.

Subsequent to April 1997, the RO received duplicate copies of 
the veteran's service administrative and medical records.  As 
these reports are cumulative and duplicative of evidence 
previously considered in the Board's April 1997 decision, 
this evidence is not new.

However, after April 1997, the RO also received VA and 
private medical reports associated with the veteran's 
bilateral resting and intention tremors.  This record 
contains a VA outpatient treatment report dated in January 
1997 showing treatment for tremors and that the veteran 
attributed his symptoms to active service; and VA examination 
and outpatient treatment reports dated from June 1997 through 
August 1999 noting bilateral hand tremor.

In an October 2000 statement, H.A., M.D., wrote he had 
reviewed the veteran's medical records and opined that it was 
as likely as not that the blow to the left side of the 
veteran's head, which he sustained in service, caused his 
bilateral resting and intention tremors.  

The record also contains a VA examination report dated in 
February 2001, noting hand tremor, much more marked on the 
right side than on the left, and VA outpatient treatment 
reports dated from October 2000 to April 2001 reflecting 
diagnoses of Parkinson's disease and tremors.  

A March 2002 VA examination report is also of record.  In the 
report, the examiner wrote that he had reviewed the veteran's 
claims file and examined him.  The VA examiner recorded a 
diagnosis of resting and intention tremor, upper extremities, 
worse on the right side.  The VA examiner opined that it was 
less than likely that the veteran's tremor was secondary to 
military service.  It was reasoned that service medical 
records showed no cranial/head injury and while the veteran 
had a nasal fracture, he had no concussion, loss of 
consciousness, or other alteration in mental status beyond 
the delusion of being poisoned.  It was also noted that no 
findings of head injury residuals were detected on 
examination.  The VA examiner also reported that intention 
tremors are not caused by head injuries, as they are 
idiopathic; none of the examiners prior to 2000 opined that 
the veteran's tremor was secondary to any injury he 
sustained; no tremor was noted in the service medical 
records; and that H.A., M.D., indicated he did not have the 
veteran's service medical records available when he rendered 
his opinion in October 2000.

In August 2002, the veteran presented testimony attributing 
his disabilities to active service.  During the hearing, the 
veteran, in essence, attributed his disabilities to being 
gassed by German policemen, or in the alternative, being hit 
in the head by German policemen.

After reviewing the aforementioned medical evidence, the 
Board finds that it is new.  The VA and non-VA medical 
reports were not of record when the Board previously denied 
the veteran's claim.  The newly received medical reports are 
also material.  The medical reports document continued 
treatment associated with bilateral resting and intention 
tremors, and, specifically, Dr. H.A.'s October 2000 medical 
statement attributes the veteran's disability to active 
service.  As such, the new evidence bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
new and material evidence has been submitted.  

Service Connection

The Board has found that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral resting and intention tremors.  With 
regard to this matter, as previously discussed, the Board 
notes that the duty to assist the veteran substantiate his 
claim has been fulfilled.  See Charles v. Principi, No. 01-
1536 (U.S. Vet. App. Oct. 3, 2002).  Accordingly, the Board 
will now address the matter on the merits.   

Throughout the pendency of his appeal, the veteran has 
maintained that his bilateral resting and intention tremors 
are related to being gassed by the German police or, in the 
alternative, being hit in the head during the altercation 
with the German police while on active duty.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (38 U.S.C.A. § 1110); for a organic disease of 
the nervous system if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service (38 U.S.C.A. §§ 1101, 1112, 1113 and 
38 C.F.R. §§ 3.307, 3.309); or for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service (38 C.F.R. § 3.303(d)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The above-discussed evidence is herein incorporated by 
reference.  

In this case, the probative and persuasive evidence does not 
demonstrate that service connection for bilateral resting and 
intention tremors is warranted.  The evidence fails to show 
that the veteran's disabilities were incurred in or 
aggravated by active service, and it fails to show that the 
veteran's disabilities manifested to a compensable degree 
within a year of service.  As detailed above, while the 
service medical records show the veteran was involved in an 
altercation while in service and he sustained a fractured 
nose, the reports do not show that the veteran's in-service 
events resulted in chronic disability.  The records make no 
reference bilateral resting or tremors.  

The post-service medical evidence also fails to substantiate 
the veteran's claim.  The evidence does not demonstrate that 
the disabilities manifested to a compensable degree within a 
year of service.  In fact, the evidence reflects that the 
veteran's disability manifested many years post service, as 
clinical findings of a right hand tremor were initially noted 
in 1984.  

The probative and persuasive medical evidence also fails to 
etiologically relate the veteran's bilateral resting and 
intention tremors to active service.  The Board is cognizant 
of the statements made by the VA psychologist in February 
1994, the examiner in October 1994, and H.A., M.D., in 
October 2000, attributing the veteran's disabilities to 
sustaining a blow to the left side of the head during active 
service.  Nonetheless, the Board finds that they are of no 
probative value.  At the outset, the Board notes that the 
veteran, as a lay person, is not competent to relate his 
resting and tremors to service or any event of service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
the record reflects that the aforementioned medical opinions 
were based solely on the veteran's historical recollection 
and that they are inconsistent with other independent 
evidence of record.  As previously noted, the service medical 
records are silent with regard to resting and intention 
tremors and the reports do not indicate the veteran sustained 
a severe cranial/head injury.  Because the foregoing opinions 
were based on an inaccurate history furnished by the veteran, 
the Board finds that they are of no probative value, and are 
insufficient to establish service connection.  See Wood v. 
Derwinski, 1 Vet. App. 406 (1991); LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

Additionally, other medical reports from 1992 through 2002 do 
not attribute the veteran's disabilities to active service.  
In April 1992, a neurologist opined that the veteran's 
tremors were not the result of a head injury and VA examiners 
from November 1992 through December 1994 also found no 
relationship between the veteran's tremors to military 
service.  Moreover, in March 2002, after conducting a 
longitudinal review of the record and examining the veteran, 
a VA examiner opined it was less than likely that the 
veteran's termor is service related.  The record reflects 
that the examiner independently reviewed the record, as well 
as the medical opinions supporting the veteran's claim, and 
reached an informed objective opinion.  The March 2002 
opinion is consistent with the overall evidence of record and 
provides reasons and bases for its conclusion.  It also notes 
that it was learned that H.A., M.D., had not reviewed the 
veteran's service medical records prior to rendering his 
opinion.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The evidence against 
the veteran's claim is of great probative value.

Given the aforementioned, the preponderance of the evidence 
weighs against the veteran's claim of entitlement to service 
connection for bilateral resting and intention tremors.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Schizophrenia- Increased Evaluation 

In June 1997, the veteran filed an informal claim, seeking a 
rating in excess of 10 percent for service-connected 
schizophrenia.  Under the laws administered by VA, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

By history and currently, the veteran's psychiatric 
disability has been evaluated under Diagnostic Code 9202.  In 
relevant part, that provision provides a 10 percent 
evaluation for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication; and a 30 percent evaluation for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9202.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.  Here, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In this case, the veteran maintains that an increased rating 
is warranted because he is very suspicious and he has 
difficulty remembering names.  However, the medical evidence 
demonstrates that the veteran's schizophrenia is productive 
of no more than mild occupational or social impairment.  
Thus, the criteria for a rating in excess of 10 percent have 
not been met.  

A VA outpatient treatment report dated in June 1997 shows the 
veteran appeared for an evaluation complaining of an 
exacerbation of psychiatric symptoms.  The veteran reportedly 
had delusional thinking and could not cope with the demands 
placed upon him by his environment.  The examiner reported 
the veteran could not hold a job, due to his schizophrenia 
and age.  The veteran had active, fixed delusional symptoms, 
which appeared to have increased in severity, due to poor 
judgment and little to no insight.

The veteran underwent a VA examination in September 1997.  
After reviewing the veteran's medical record and claims 
folder, the examiner reported that the veteran had been 
married for approximately 46 years; he worked as a part-time 
farmer; and he did not take antipsychotic medications, 
tranquilizers, or antidepressants.  The veteran also denied 
having difficulty with his mood, sleeping, energy level, and 
concentration.  Objectively, while evidence of a delusional 
system was present, the veteran was cooperative and spoke 
with an appropriate speech rate.  He had no difficulties with 
inappropriate behavior, homicidal or suicidal thoughts, or 
auditory hallucinations.  His affect was reasonably 
appropriate, and he was oriented to time, person, and place 
with a good remote memory and a slightly decreased recent 
memory, most likely related to his age.  The veteran 
maintained his personal hygiene and performed other basic 
activities of living.  He had no difficulties with panic 
attacks, mood problems, impulse control problems and denied 
any difficulties with sleeping and nightmares.  After 
examination, the examiner noted no more than mild impairment 
in the ability to focus on a timely task completion and to 
tolerate increased mental demands and stress secondary to 
paranoid delusional disorder.  The diagnoses were paranoid 
delusional disorder, persecutory type; schizophreniform 
disorder in full remission since 1942.  The Global Assessment 
Functioning (GAF) score was 70.

In June 1998, the veteran testified that he fished daily as 
therapy.  While he acknowledged occasional difficulty with 
sleeping, he attributed this symptom to his age.  He 
testified his daily routine included watching television and 
noted that he did not have trouble with his neighbors.

The veteran underwent another VA examination in August 1999.  
At that time, the veteran's subjective complaints and 
objective findings were similar to those reported on VA 
examination in September 1997.  After reviewing the medical 
record and claims file, it was reported that the veteran was 
83-years old and had been married for 55 years.  The veteran 
reportedly could no longer farm his land because of 
difficulty getting into his tractor, due to his age, and 
complained of difficulty with his short-term memory, 
occasional mood swings, and definite thoughts about being 
gassed by German police during active service.  He reported 
that his sleep was acceptable, energy level was slightly 
decreased, and his concentration was slightly down.  He 
denied receiving significant outpatient treatment for his 
psychiatric disability.  

Mental status examination revealed a normal speech rate and 
logical thought processes.  No evidence of looseness of 
associations, obsessions, compulsions, or suicidal or 
homicidal thought was noted.  A delusional belief regarding 
an incident that occurred on a troop train was reported.  His 
affect was judged to be reasonably appropriate, and his 
occasional mood swings were mild in degree.  The veteran 
demonstrated mild impairment in ability to focus on timely 
task completion and the ability to tolerate increased mental 
demands and stress of the workplace secondary to delusional 
disorder.   The diagnoses remained paranoid delusional 
disorder, persecutory type; schizophreniform disorder, in 
full remission.  The GAF score remained 70.  

On VA examination in February 2001, the veteran's claims 
file, medical chart, and electronic record were all reviewed.  
During the interview, it was noted that the veteran was 84 
years old, and his spouse reported that the veteran had a 
temper.  She denied observing any psychotic symptoms however.  
The veteran's subjective complaints essentially remained the 
same.  He noted a little anxiety and a poor temper.  He 
denied having any other psychiatric difficulties such as 
depression or panic attacks.  Examination revealed no 
impairment of thought process, communication, or 
hallucination, although the veteran remained affixed on the 
gassing event of service.  The veteran exhibited no 
inappropriate behavior, suicidal or homicidal thoughts, and 
maintained good personal hygiene and an adequate functioning 
of activities.  He was oriented to time, place and person; 
his speech was fluent, logical, and goal directed.  There 
were no panic attacks or other evidence of a severe anxiety 
disorder or significant mood.  Difficulty with short-term 
memory was noted.  It was reported that the veteran was too 
old to be employed but if we were not as old, he would be 
employable.  The diagnoses remained the same.  The GAF score 
was 60 due to paranoid delusional disorder and a GAF score of 
58 due to all mental disorders, including schizophrenic 
disorder.  

VA outpatient treatment reports dated from October 2000 
through April 2001 merely note diagnosis of paranoid 
schizophrenia.  

As previously noted, the veteran's clinical picture is 
productive of no more than mild occupational and social 
impairment.  The medical evidence demonstrates that the 
veteran merely experiences mild impairment due to occasional 
anger, stress, and short-term memory loss.  It is also noted 
that the veteran's disability is not controlled by prescribed 
medication.  The clinical data fail to show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The veteran is oriented in all spheres, he has a 
normal rate of speech, his thought process is logical and 
goal directed, he maintains good self-care, and denied having 
symptoms such as a depressed mood, panic attacks, chronic 
sleep impairment.  In addition, the veteran has remained 
married for more than 55 years and has good relations with 
his neighbors.  The medical evidence also demonstrates that 
the 84-year old veteran is unemployed because of his age.  
Here, the criteria for a rating in excess of 10 percent have 
not been met.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular Rating Schedule.  The record 
clearly establishes that the veteran's schizophrenia is 
productive of no more than mild impairment.  Accordingly, the 
appeal is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral resting and 
intentional tremors is reopened, to this extent the appeal is 
granted.

Service connection for bilateral resting and intentional 
tremors is denied.

Entitlement to a rating in excess of 10 percent for 
schizophrenia is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



